FILED
                             NOT FOR PUBLICATION                            JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE BALDEMAR PEREZ,                             No. 09-16290

                Petitioner - Appellant,          D.C. No. 1:07-cv-01662-WQH

  v.
                                                 MEMORANDUM *
FERNANDO GONZALEZ, Warden,***

                Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     William Q. Hayes, District Judge, Presiding

                            Submitted December 14, 2010 **

Before:         GOODWIN, WALLACE, and CLIFTON, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

          ***
             We grant Respondent’s request to substitute the warden of Perez’s
current prison, rather than the State of California, as the properly-named
respondent.
      Jose Baldemar Perez appeals pro se from the district court’s judgment

denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.

      Perez contends that he was arbitrarily denied a state law entitlement and

therefore his due process rights were violated because there was insufficient

evidence to corroborate his accomplice’s testimony regarding the occurrence of an

attempted robbery. The record indicates that there was corroborating evidence

sufficient to connect Perez to the commission of the attempted robbery in such a

way as to reasonably satisfy the jury that the accomplice was telling the truth.

Laboa v. Calderon, 224 F.3d 972, 979 (9th Cir. 2000).

      Perez also argues that his counsel rendered ineffective assistance by failing

to object to: the unsworn testimony of a witness; the admission of that witness’

prior inconsistent statements; the competency of that witness; and the trial court’s

determination of the witness’ competency without a separate hearing. Perez has

not demonstrated a reasonable probability that the judgment would have been

different, had counsel objected. Therefore, Perez cannot establish he was

prejudiced by counsel’s performance. See Strickland v. Washington, 466 U.S. 668,

694 (1984).




                                          2                                     09-16290
      In sum, the state court’s rejection of Perez’s claims was neither contrary to,

nor an unreasonable application of, clearly established federal law, nor an

unreasonable determination of the facts based on the evidence presented. See 28

U.S.C. § 2254(d).

      AFFIRMED.




                                          3                                    09-16290